

114 SRES 381 RS: Honoring the memory and legacy of Michael James Riddering and condemning the terrorist attacks in Ouagadougou, Burkina Faso on January 15, 2016.
U.S. Senate
2016-03-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIICalendar No. 448114th CONGRESS2d SessionS. RES. 381IN THE SENATE OF THE UNITED STATESMarch 1, 2016Mr. Coons (for himself and Mr. Kirk) submitted the following resolution; which was referred to the Committee on Foreign RelationsApril 28, 2016Reported by Mr. Corker, without amendmentRESOLUTIONHonoring the memory and legacy of Michael James Riddering and condemning the terrorist attacks in
			 Ouagadougou, Burkina Faso on January 15, 2016.
	
 Whereas, on January 15, 2016, terrorists perpetrated heinous attacks at the Splendid Hotel, the Cappuccino Café, and the Yibi Hotel in Ouagadougou, Burkina Faso, killing 30 innocent civilians from 18 countries, including Burkina Faso, Canada, France, Libya, Switzerland, the Netherlands, Portugal, Ukraine, and the United States;
 Whereas Michael James Riddering was the only citizen of the United States killed in the terrorist attacks on January 15, 2016;
 Whereas first responders, including Burkinabe forces, and French and United States security personnel, including personnel of the Bureau of Diplomatic Security and of the United States Armed Forces, valiantly and quickly assisted with evacuating civilians trapped in the Splendid Hotel, transporting civilians to safe locations, and supporting the military of Burkina Faso in securing the area around the Splendid Hotel;
 Whereas Michael James Riddering resided in Yako, Burkina Faso, was born in Chicago, Illinois, and was raised in Fort Lauderdale, Florida;
 Whereas Michael James Riddering was a graduate of Fort Lauderdale Christian High School; Whereas Michael James Riddering was a businessman, a boat builder, and a missionary who led an orphanage, a school, and a women’s crisis center in Burkina Faso, and was a father, son, husband, brother, and friend;
 Whereas Michael James Riddering and his wife, Amy, worked as a part of a team that cared for over 400 orphaned children and provided direct assistance to disenfranchised widows in Burkina Faso;
 Whereas Michael James Riddering was in the capital, Ouagadougou, of Burkina Faso on January 15, 2016, to meet a group of missionaries who had arrived from Florida to volunteer for 10 days at the compound that he and his wife, Amy, ran in the city of Yako; and
 Whereas the people of the United States stand united with the family, friends, and colleagues of Michael James Riddering to support the individuals touched by his life or affected by his death and to pray for healing, understanding, and peace: Now, therefore, be it
	
 That the Senate— (1)strongly condemns the terrorist attacks in Ouagadougou, Burkina Faso, on January 15, 2016;
 (2)honors the memory of Michael James Riddering, the United States citizen who was killed in the terrorist attack on the Cappuccino Café on January 15, 2016, in Ouagadougou, Burkina Faso;
 (3)recognizes and honors the dedication of Michael James Riddering, who moved halfway across the world to work with orphans and widows in order to help them improve their lives and to contribute to their communities;
 (4)extends sincere condolences and prayers to— (A)the family, friends, and colleagues of Michael James Riddering, particularly his wife, Amy, and their children, Haley, Delaney, Biba, and Moise; and
 (B)the individuals touched by the life of Michael James Riddering, including the dedicated aid workers, missionaries, and volunteers that continue to selflessly engage in important humanitarian and development efforts; and
 (5)pledges to continue to work to counter violent extremism, including through education and community development, in the United States and abroad.April 28, 2016Reported without amendment